IN THE SUPREME COURT OF THE STATE OF DELAWARE


BARRY COVINGTON AND                    §
SHARON COVINGTON,                      §     No. 23, 2017
                                       §
      Appellants Below,                §
      Appellants,                      §
                                       §     Court Below – Superior Court
      v.                               §     for the State of Delaware
                                       §
THE BOARD OF ADJUSTMENT                §     C.A. No. S16A-05-002
OF THE CITY OF REHOBOTH                §
BEACH,                                 §
                                       §
      Appellee Below,                  §
      Appellee.                        §

                          Submitted: August 16, 2017
                          Decided:   August 29, 2017

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                     ORDER

      This 29th day of August 2017, after careful consideration of the parties’ briefs

and the record on appeal, we affirm the Superior Court’s judgment on the basis of

its ruling on the pending ordinance doctrine and therefore do not need to address the

Board’s argument that the City is an indispensable party.

      NOW, THEREFORE, IT IS ORDERED that the final judgment of the

Superior Court is AFFIRMED.

                                              BY THE COURT:

                                              /s/ Collins J. Seitz, Jr.
                                                     Justice